  

Case 2:20-cr-00899 Document AE ted.on 04/08/21 in TXSD

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
CORPUS CHRISTI DIVISION

MEMORANDUM

Date: April 8, 2021

Reply to: Angel Mireles/Finance
U.S. District Clerk
Corpus Christi Division

Subject: Voluntary Surrender

To: United States Marshal or any other authorized officer

Page 1 of 1

 

Please inform us if the Defendant in the specified case has surrendered and is in custody at the

present time:

Criminal Case No.: 2:20CR899-1
Name: Michael Eric Moscona
Date of Sentencing: 1/12/21
Scheduled Surrender Date: 4/6/21

 

This area to be completed by U.S. Marshal or any other authorized officer’

Custody Ves No

Date of Surrender: UY lis | 222 |

sei W\ ce ~

Clerk - U.S. Marshal
Date: uf |-4 [p22 1

 
